 


109 HR 6401 IH: To promote the fair production of oil and gas on the Outer Continental Shelf.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6401 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Melancon (for himself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To promote the fair production of oil and gas on the Outer Continental Shelf. 
 
 
1.Leases, easements, and rights-of-way on the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Royalty suspension provisions 
(1)In generalSubject to paragraphs (2) through (4), the Secretary shall agree to a request by any lessee to amend any lease issued as a result of a Central or Western Gulf of Mexico lease sale held during the period beginning on January 1, 1998, and ending on December 31, 1999, to incorporate price thresholds applicable to royalty suspension provisions in the amount of $34.73 per barrel (2005 dollars) for oil and for natural gas of $4.34 per million Btu (2005 dollars).  
(2)AdjustmentThe oil and natural gas price thresholds established under paragraph (1) shall be adjusted during any calendar year after 2005 by the percentage, if any, by which the implicit price deflator for the gross domestic product as computed and published by the Department of Commerce changed during the preceding calendar year.  
(3)New royalty suspension volumesAfter the date of enactment of this subsection, price thresholds shall apply to any royalty suspension volumes granted by the Secretary.  
(4)Effective dateAny amended lease shall impose the new price thresholds effective beginning October 1, 2006.  
(r)Conservation of resources fees 
(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall establish, by regulation, a conservation of resources fee for producing leases that will apply to new and existing leases which shall be established at $9 per barrel for oil and $1.25 per million Btu for gas (2006 dollars).  
(2)Covered areasThe fee shall only apply to leases issued with deep water royalty relief for which royalties are not being paid when prices exceed $34.73 per barrel for oil and $4.34 per million Btu for natural gas (2005 dollars).  
(3)Effective dateA fee imposed under this subsection shall apply to production that occurs on or after October 1, 2006. .  
2.Coastal impact assistance programSection 31(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a(b)) is amended— 
(1)in paragraph (1)— 
(A)by striking The and inserting the following: 
 
(A)Fiscal years 2007 through 2010The ; and  
(B)by adding at the end the following: 
 
(B)Certain royalty revenuesNotwithstanding section 9, of the amount of any royalty revenues payable to the United States from any lease issued with deep water royalty relief as the result of a Central or Western Gulf of Mexico lease sale held during the period beginning on January 1, 1998, and ending on December 31, 1999, the Secretary of the Treasury shall deposit— 
(i)the amount of the royalty revenues in a special account in the Treasury, to be available to the Secretary of the Interior, without further appropriation, for each of fiscal years 2007 through 2016, for disbursement to Gulf producing States and coastal political subdivisions in accordance with this section, except that the amount made available under this clause shall not exceed a total of $5,450,000,000; and  
(ii)any remainder of the royalty revenues in the general fund of the Treasury, to be used for deficit reduction. ; and  
(2)in paragraph (3)(B)— 
(A)in clause (i), by striking and after the semicolon at the end;  
(B)in clause (ii), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(iii)the amount of qualified outer Continental Shelf revenues for each of fiscal years 2011 through 2016 shall be determined using qualified outer Continental Shelf revenues received for fiscal year 2010. . 
3.Sense of the congress to buy and build american 
(a)Buy and Build AmericanIt is the intention of the Congress that this Act, among other things, result in a healthy and growing American industrial, manufacturing, transportation, and service sector employing the vast talents of America’s workforce to assist in the development of affordable energy from the Outer Continental Shelf. Moreover, the Congress intends to monitor the deployment of personnel and material in the Outer Continental Shelf to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act by good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources. 
(b)Safeguard for Extraordinary AbilitySection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding paragraph (1) by striking regulations which and inserting regulations that shall be supplemental and complimentary with and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf pursuant to section 4(a)(1) of this Act, except insofar as such laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim, and that. 
 
